                Case 1:20-cr-00522-LGS Document 16 Filed 02/17/21 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007



                                                             February 17, 2021
       BY ECF
       Honorable Lorna Schofield
       United States District Judge
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street
       New York, NY 10007

           Re:     United States v. Jose Serrano, 1:20-cr-522

       Dear Judge Schofield,

           The parties jointly respectfully request a thirty-day adjournment of the status conference
       currently scheduled for February 18, 2021 at 11 a.m. The adjournment will permit the parties to
       continue plea negotiations and potentially obviate the need for a trial.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
Application Granted. The status conference           United States Attorney
currently scheduled for February 18, 2021, is
adjourned to March 18, 2021, at 11:45 a.m.        by: s/ Mathew S. Andrews________
The clerk of the Court is directed to terminate       Mathew S. Andrews
the letter motion at docket number 15.                Assistant United States Attorney
                                                      212 637 6526
Dated: February 17, 2021
New York, New York
